DETAILED ACTION
Claim Objections
Claim 3 is objected to because of the following informalities: 
It appears that the limitation “to boundary condition” in claim 3 line 2 should read *to a boundary condition*.   
It appears that claim 2 line 2 needs a period *.* character added after the word “vehicle”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 11 and 12 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as filing .
Claim 11 line 3 recites the limitation “the context of machine learning.”  This limitation lacks antecedent basis rendering it indefinite.  For claim interpretation purposes this limitation is read as “a context of machine learning.”
Claim 12 line 2 recites the limitation “the test.”  This limitation lacks antecedent basis rendering it indefinite.  For claim interpretation purposes this limitation is read as “a test.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghare et al. (hereinafter Ghare, US 202000156243).

Regarding claim 1, Ghare discloses:
a method for testing a system (Fig. 11 and at least ph. [0107] – [0111] disclose a system testing method using simulations), comprising the following steps:
dividing input parameters of the system into a first group and a second group (at least ph. [0021] discloses that the parameters input comprise parameters involving the device and parameters involving the device’s environment);
selecting, using a first method, a first selecting from among the input parameters assigned to the first group (at least ph. [0021] discloses that the simulation testing system uses the parameters of the device and the environment and therefore selects a first and subsequent parameters of each category for processing among the simulation’s processing);
selecting, using a second method, a second selection from among the input parameters assigned to the second group (at least ph. [0021] discloses that the simulation testing system uses the parameters of the device and the environment and therefore selects a first and subsequent parameters of each category for processing among the simulation’s processing);
calculating a characteristic value from the second selection (at least ph. [0021] discloses that the simulation testing system uses the parameters of the device and the environment and therefore selects a first and subsequent parameters of each category for processing among the simulation’s processing/calculating); and
adapting the first selection depending on the characteristic value (at least ph. [0021] discloses that the simulation testing system can use the parameters can be used to generate/adapt a simulation environment for the application and related device and environment).

Regarding claim 13 is a non-transitory machine-readable memory medium of claim 1 and is likewise rejected where Ghare can only function with the presence of such a memory medium executed by a computer to care out its steps as disclosed throughout the reference.

Regarding claim 14 is an apparatus version of claim 1 where Ghare can only function with the presence of such an apparatus such as a computer to care out its steps as disclosed throughout the reference.

Regarding claim 2, the rejection of claim 1 is incorporated and Ghare discloses:
the system is embedded in an at least semiautonomous robot or vehicle (at least ph. [0025 discloses that the simulation testing application may be installed into the robot(s) of the fleet involved in the simulation).

Regarding claim 3, the rejection of claim 1 is incorporated and Ghare discloses:
the input parameters of the first group are subject to boundary condition (at least ph. [0021] discloses that the device’s parameters are limited to the limitations of the device);
and the input parameters of the second group are subject to limitations (at least ph. [0021] discloses that the parameters of the environment are limited to the dimensions of the simulated room/space as one example).

Regarding claim 4, the rejection of claim 1 is incorporated and Ghare discloses:
simulating the system based on the first selection and the second selection (at least ph. [0021] discloses that the simulation testing system uses the parameters of the device and the environment and therefore selects a first and subsequent parameters of each category for processing among the simulation’s processing).

Regarding claim 5, the rejection of claim 4 is incorporated and Ghare discloses:
the simulation encompasses an environment of the system (at least ph. [0021] discloses that the simulation testing system uses the parameters of the device and the environment and therefore selects a first and subsequent parameters of each category for processing among the simulation’s processing).

Regarding claim 6, the rejection of claim 4 is incorporated and Ghare discloses:
the simulation supplies a performance evaluation of the system (at least ph. [0021] discloses that the system is used for testing, which is to evaluate performance of the system).

Regarding claim 7, the rejection of claim 1 is incorporated and Ghare discloses:
the dividing of the input parameters is accomplished manually (at least ph. [0021] discloses that the input parameters may be entered by the requesting customer/user).

Regarding claim 8, the rejection of claim 1 is incorporated and Ghare discloses:
the first group is smaller than the second group (in ph. [0021] alone, the parameters listed as a possible example involving the device is a smaller listed group than the parameters for the environment, further, as both groups allow for variable number of parameters it is disclosed the possibility of a group of variables/parameters associated with the device to have a smaller set than those of the variables/parameters associated with the environment).

Regarding claim 12, the rejection of claim 1 is incorporated and Ghare discloses:
an automatic improvement of errors of the system recognized in the test occurs depending on the test (at least ph. [0023] discloses that the system for simulating and testing utilizes machine learning as a result of the simulation testing, as such, as failures/errors occur the system learns and thereby makes ultimate improvements).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though filing  is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time filing  was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which filing  was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 - 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ghare in view of Sestok, IV et al. (hereinafter Sestok, US 20050265490).

Regarding claim 9, the rejection of claim 1 is incorporated and Ghare does not disclose, however, Sestok, discloses:
performing a verification method with filtering of statistically irrelevant errors (at least ph. [0019], [0030] and [0046] disclose a simulation system that utilize a means for accounting/filtering for errors that are considered as Gaussian Noise (i.e. is statistically insignificant)).
It would have been obvious for a person of ordinary skill in the art at the time of filing to modify the teachings of Ghare by the teachings of Sestok in order to utilize a means to remove outliers from data sets that will produce more reliable simulation results.

Regarding claim 10, the rejection of claim 9 is incorporated and Ghare does not disclose, however, Sestok, discloses:
the verification method includes testing or worst-case-oriented methods (at least ph. [0046] disclose a simulation system that utilize a means for filtering/verifying for errors that utilizes a worst-case methodology).
It would have been obvious for a person of ordinary skill in the art at the time of filing to modify the teachings of Ghare by the teachings of Sestok in order to utilize a means to remove outliers from data sets that will produce more reliable simulation results.

Regarding claim 11, the rejection of claim 9 is incorporated and Ghare in ph. [0023] discloses the simulation system is implemented in the context of machine learning and vision.  Ghare does not disclose, however, Sestok, discloses:
the statistically irrelevant errors include adversarial examples which occur in the context of machine learning and computer vision (at least ph. [0019], [0030] and [0046] disclose a simulation system that utilize a means for accounting/filtering for errors that are considered as Gaussian Noise (i.e. is statistically insignificant/irrelevant) where the results of the system are chosen based on the best performers (therefore, the simulation test cases are adversarial with one another) ).
It would have been obvious for a person of ordinary skill in the art at the time of filing to modify the teachings of Ghare by the teachings of Sestok in order to utilize a means to remove outliers from data sets that will produce more reliable simulation results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG C DORAIS whose telephone number is (571)270-3371. The examiner can normally be reached M-S 6:00 - 10:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRAIG C DORAIS/Primary Examiner, Art Unit 2194